DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/693,191 was filed on 11/22/2019, and claims no prior priority.
 Response to Amendment
	This Office Action is in response to the amendments submitted on 06/20/2022, and based on further search and consideration.  Claims 1-48 are canceled; new claims 49-68 have been added.  Claims 49-68 are pending and ready for examination.
Note that Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner' s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant should also point out where the claimed limitations can be found in the specification and drawings. See 37 C.F.R. 1.111 (b) and MPEP 2163(I)(B) which requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure”. See also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any
amendments made to the disclosure.").

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “crack of the encapsulant” of claims 53 and 54 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-54, 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 51 recites the limitation “the direction.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as “a downward direction”.
	Claims 53 and 54 recite the limitation “a crack of the encapsulant.”  Because this feature cannot be found in the drawings, it is unclear what applicant intends to claim.   The specification discloses that cracks may occur between the electronic devices, in the protection material (para 0079-0080), and does not appear to disclose cracks in the encapsulant.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as “a crack of the protection material” and “the crack of the protection material” in claims 53 and 54, respectively.
	Claim 61 recites the limitation “the reinforcement structure”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as “a reinforcement structure”.
	Remaining claims depend from claims 51 or 61, and are rejected for the reasons above.


Double Patenting
Claim 49 of this application is patentably indistinct from claims 2, 3, 10 of Application No. US 20220093528 A1. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 49 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of copending Application No. US 20220093528 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, as laid out in the table below
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present application, Claim 49
US 20220093528 A1, Claims 1, 2-3, 10
A package structure, comprising: a wiring structure; 

a first electronic device disposed over the wiring structure; 

a second electronic device disposed over the wiring structure; 

a protection material disposed between the first electronic device and the second electronic device, 

wherein a top surface of the protection material is substantially aligned with a top surface of the first electronic device and a top surface of the second electronic device; 





an encapsulant encapsulating the protection material, 



wherein the top surface of the protection material is exposed from a top surface of the encapsulant; and 


a reinforcement structure disposed over the protection material, and configured to protect an interconnection portion of the wiring structure from being damaged or broken during a thermal process.  
1.      A package structure, comprising: a redistribution structure;

a first electronic device disposed on the redistribution structure

at least one second electronic device disposed on the redistribution structure

a protection material disposed between the first electronic device and the second electronic device

2, 3.       the reinforcement structure is bonded to a whole of a top surface of the protection material [and] the reinforcement structure is bonded to a portion of the first electronic device and a portion of the second electronic device (i.e. all three surfaces bonded to the same structure, thus substantially aligned)

10.     an encapsulant covering a portion of the first electronic device and a portion of the second electronic device (i.e. and also the protection material, because they are aligned; see above)

2.    the reinforcement structure is bonded to a whole of a top surface of the protection material (thus the top surface of the protection material must be exposed for bonding)

2.    the reinforcement structure is bonded to a whole of a top surface of the protection material


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 49, 58, 59 are rejected under 35 U.S.C. 102(a)(1)/ 35 U.S.C. 102(a)(2)  as being anticipated by Kuo (US 20210118770 A1).
A package structure (200, fig 4), comprising: 
a wiring structure (120); 
a first electronic device (right 70b) disposed over the wiring structure; 
a second electronic device ( 70a) disposed over the wiring structure; 
a protection material (protection material, ann. Fig 4) disposed between the first electronic device and the second electronic device, 
wherein a top surface of the protection material is substantially aligned with a top surface of the first electronic device and a top surface of the second electronic device (coplanar, fig 4); 
an encapsulant (encapsulant, Ann. Fig 4) encapsulating the protection material (covering sides of, fig 4), wherein 
the top surface of the protection material is exposed from a top surface of the encapsulant (top surface exposed because it contacts 212); 
and a reinforcement structure (212, 208) disposed over the protection material, and configured to protect an interconnection portion of the wiring structure from being damaged or broken during a thermal process (212 facilitates heat dissipation from the interconnection portion, para 0057).  



    PNG
    media_image1.png
    562
    570
    media_image1.png
    Greyscale

Regarding claim 58, Kuo further discloses a passive device (left 70B, which may be passive or active, para 0017) disposed on the wiring structure, wherein the reinforcement structure is around the passive device.  
Regarding claim 58, Kuo further discloses a first portion of the encapsulant is disposed between (horizontally between 208 and left-hand 70B) the reinforcement structure and the passive device.  



Claims 49-55 are rejected under 35 U.S.C. 102(a)(1)/ 35 U.S.C. 102(a)(2)  as being anticipated by Oh (US 20150340303 A1).
Regarding claim 49, Oh discloses a package structure (title, figs 10, 11), comprising: 
a wiring structure (3100, fig 10); 
a first electronic device (3273) disposed over the wiring structure; 
a second electronic device (3250) disposed over the wiring structure; 
a protection material (protection, ann. Fig 10) disposed between the first electronic device and the second electronic device, 
wherein a top surface of the protection material is substantially aligned (coplanar except for texturing, see fig 11) with a top surface of the first electronic device and a top surface of the second electronic device; 
an encapsulant (encapsulation, ann fig 10) encapsulating the protection material (located at side of, fig 10), wherein 
the top surface of the protection material is exposed from a top surface of the encapsulant (fig 10); 
and a reinforcement structure (3410, 3450) disposed over the protection material, and configured to protect an interconnection portion (interconnection portion, ann. Fig 10) of the wiring structure from being damaged or broken during a thermal process (removes heat from and protects lower structure, para 0056).  

    PNG
    media_image2.png
    391
    692
    media_image2.png
    Greyscale


Regarding claim 50, Oh further discloses the reinforcement structure is configured to prevent a crack of the protection material from growing or extending downward (scratches 3050 extend only a limited distance into the protection material, and reinforcement structure 3450 extends into the scratches, fig 11.  The examiner notes that the instant specification defines a configuration to prevent a crack from growing is one where a portion of the reinforcement structure extends into the crack, para 0079).  
Regarding claim 51, Oh further discloses that a downward direction (see 112b above) is from the protection material toward the wiring structure (scratches at top surface of protection material, extending towards wiring, fig 11).  
Regarding claim 52, Oh discloses the reinforcement structure (3410, 3450) contacts the top surface of the protection material (fig 11).  
Regarding claim 53, Oh discloses the reinforcement structure is configured to prevent a crack of the encapsulant from growing or extending downward (scratches 3050 extend only a limited distance into the protection material, and reinforcement structure 3450 extends into the scratches, fig 11.  The examiner notes that the instant specification defines a configuration to prevent a crack from growing is one where a portion of the reinforcement structure extends into the crack, para 0079).  
Regarding claim 54, Oh discloses the reinforcement structure is configured to prevent a crack of the encapsulant from growing or extending toward the wiring structure  (scratches 3050 extend only a limited distance into the protection material, and reinforcement structure 3450 extends into the scratches, fig 11.  The examiner notes that the instant specification defines a configuration to prevent a crack from growing is one where a portion of the reinforcement structure extends into the crack, para 0079).
Regarding claim 55, Oh discloses that the interconnection portion is disposed under the protection material (ann. Fig 10).  

Claims 60-65 are rejected under 35 U.S.C. 102(a)(1)/ 35 U.S.C. 102(a)(2) as being anticipated by Scanlan (US 20170077022 A1).
Regarding claim 60, Scanlan discloses a package structure (114, fig 2K), comprising: 
a redistribution layer (RDL) (70); 
a first electronic device disposed over the redistribution layer (RDL) (right-hand 14); 
a second electronic device disposed over the redistribution layer (RDL)(left-hand 14);   
a protection material (42) disposed between the first electronic device and the second electronic device, wherein 
a top surface of the protection material is substantially aligned with a top surface of the first electronic device and a top surface of the second electronic device (top of 42 coplanar with tops of 14, in inverted view of fig 2k); 
a bridge electronic device (92) disposed under the redistribution layer (RDL), wherein 
the bridge electronic device is configured to provide communication between the first electronic device and the second electronic device (92 is in electrical communication with dies 14, para 0066), wherein 
the bridge electronic device includes a plurality of electrical contacts (91, 80, 82) protruding from a first surface of the bridge electronic device, wherein the first surface of the bridge electronic device faces the redistribution layer (RDL) (91, 80, 82, etc provide electrical contact to the RDL, fig 2K); 

    PNG
    media_image3.png
    355
    780
    media_image3.png
    Greyscale
and an encapsulant (106, fig 2J) encapsulating the bridge electronic device and continuously extending from a lateral side surface of the bridge electronic device to a space between the plurality of electrical contacts on the first surface of the bridge electronic device (figs 2j, 2k, para 0072-0073).  



Regarding claim 61, Scanlan further discloses that a (see 112b above) reinforcement structure (126, 38, fig 2K, para 0076) covers the bridge electronic device, the bridge electronic device further has a second surface (backside of 92) opposite to the first surface of the bridge electronic device, and an elevation of a bottom end portion of the reinforcement structure is lower than an elevation of the second surface of the bridge electronic device (encapsulant 106 extends on backside of 92, fig 2J, 2K).  
Regarding claim 62, Scanlan discloses a portion of the encapsulant (a portion of 106, ann and inverted fig 2K) is disposed on the second surface of the bridge electronic device.  
Regarding claim 63, Scanlan discloses a first solder material (97, fig 2K) disposed between one of the plurality of electrical contacts and the redistribution layer (RDL), wherein the encapsulant contacts the first solder material (106 contacts solder balls, fig 2K).  
Regarding claim 64, Scanlan discloses the encapsulant defines an opening (inclusions, para 0072) exposing a portion of the redistribution layer (RDL), and the package structure further comprises a second solder material (any of additional solder elements, e.g. second solder material ann. Fig 2K) disposed in the opening of the encapsulant.  
Regarding claim 65, Scanlan discloses that the reinforcement structure is around at least a portion of the second solder material (126, 38, surround entire package, fig 2K, para 0076).  
Regarding claim 66, Scanlan discloses the redistribution layer (RDL) includes a high density line region (high density line region, ann. Fig 2K; see also forming 70 with desired line pitch, para 0064, 0080, 0085) disposed over (vertically at center, fig 2K) the bridge electronic device.  
Regarding claim 67, Scanlan discloses a second solder material (second solder material, ann. Fig 2K) disposed in the encapsulant and adjacent to the bridge electronic device, wherein the second solder material is located outside a vertical projection of the high density region (second solder under passive device 96 is on a less-dense segment of 70, fig 2K).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 56, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 20150340303 A1) as applied to claim 49 above and further in view of Liu (US 20190103353 A1).
Regarding claim 56, Oh discloses a periphery portion (any other arbitrary part of 3100) located outside the interconnection portion.
Oh does not explicitly disclose that a line density of a circuit layer in the periphery portion is less than a line density of a circuit layer in the interconnection portion.  (Although Oh does disclose that the package substrate 3100 may be any kind of interposer, PCB, SIP, etc, para 0026-28).
However, in the same field of art, Liu discloses a package substrate with:
a periphery portion (periphery portion, ann. fig 1c) located outside the interconnection portion (interconnection portion, ann. Fig 1C), 
wherein a line density of a circuit layer in the periphery portion is less than a line density of a circuit layer in the interconnection portion (fig 1c).
The varying interconnect pitch of Liu permits high interconnection density and higher signal routing in the interconnection portion, as disclosed by Liu at e.g. para 0041, while providing larger redistribution traces for ground lines and EM shielding, e.g. para 0026.  This enhances the flexibility of the design when heterogeneous chips are used.  (Liu para 0014).  Because the package substrate of Oh may be any kind of substrate, and because the chips of Oh may include chips having different functions (Oh para 0004), a person having ordinary skill in the art could substitute the substrate 108 of Liu for the substrate 3100 of Oh, to arrive at the predictable result of providing a suitable package substrate.


    PNG
    media_image4.png
    463
    692
    media_image4.png
    Greyscale

	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 57, the combination of Oh and Liu further discloses that a line width/line space (L/S) of a circuit layer in the interconnection portion is less than an L/S of a circuit layer in the periphery portion (fig 1c, Liu).  


Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (US 20170077022 A1) as applied to claim 60 above and further in view of Oh (US 20150340303 A1).
	Regarding claim 68, Scanlan does not disclose that the second electronic device includes a high bandwidth memory (HBM) die. (Although Scanlan does disclose that dies 14 may comprise memory, para 0037).
	However in the same field of art, Oh discloses:
 a second electronic device (230, 250, figs 1, 2) includes a high bandwidth memory (HBM) die (HBM para 0034).  
Because Oh teaches that dies can be either single memory dies or HBM die stacks, e.g. fig 2, para 0034, and because the dies of Scanlan may be memory dies, a person having ordinary skill in the art at the time of filing could substitute the HBM die of Oh for the memory die of Scanlan in order to arrive at the predictable result of providing more and faster memory within the package.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	


Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  
In addition, Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation'  ‘in the application as filed'  may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."). 
Applicant is reminded that failure to point out where the new (or amended) claim is supported (i.e., failure to specifically point out where written description of the claim limitation can be found and which drawing shows the claim limitation), would make Applicant’s reply not fully responsive and would result in abandonment if no proper reply is received within time period (See 37 C.F.R. 1.111 (c), MPEP §§714.02, 714.03 and 714.04).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170047264 A1 discloses irregular scratches/cracks formed at the surface of an underfill in order to improve thermal transfer and adhesion, e.g. fig 1e.

    PNG
    media_image5.png
    420
    421
    media_image5.png
    Greyscale

Chen US 20190131273 A1 discloses passive devices in a package with varying pitch in the RDL, e.g. fig 3.



    PNG
    media_image6.png
    444
    770
    media_image6.png
    Greyscale



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M-F, EST, between 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812